DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statements (IDS) have been filed since 29 June 2022, the date of the Applicant’s last response. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
 
Status of the Claims
•    The office action is being examined in response to Applicant’s amendments and remarks filed 29 June 2022.
•    Claims 1, 3, 5, 12, 17 and 20 have been amended.
•    Claims 2, 4, 13 and 18 have been canceled by the Applicant.
•    Claims 6-11, 14-16 and 19 remain as originally filed.
•    Claims 1, 3, 5-12, 14-17 and 19-20 are pending and have been examined.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1, 3, 10, 12, 16-17 and 20 (As well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
5.	Claims 1, 3, 10, 12, 16-17 and 20 each contain the claimed phrase “lifespan mode” without sufficient explanation or definition for the claim of how “the different lifespan modes determine a different expiration date”.
6.	The Applicant’s Specification, ¶ [0007] recites, “The system may include a lifespan mode that is part of the account data.  The lifespan mode may determine the expiration date.  The lifespan mode may be selected from at least two different lifespan modes.  Each of the different lifespan modes may determine a different expiration date”.
7. 	Further, the Applicant’s Specification, ¶ [0022] repeats two of the above recitations of the claimed “lifespan mode” regarding “account data” and “determining the expiration date”, also without any explanation or definition of how the claimed “lifespan mode may determine the expiration date”.
8.	The Applicant’s Specification, ¶ [0023] further recites, “The lifespan mode may be selected from at least two different lifespan modes. Each of the different lifespan modes may determine a different expiration date. For example, the different lifespan modes may include a standard lifespan mode and a shortened lifespan mode. The standard mode may be associated with a conventional, or other suitable non-shortened, expiration, e.g., four years from initiation of the account and/or the instrument. The shortened mode may be associated with a shortened expiration. For example, the shortened expiration may be one month, three months, six months, eight months, one year, two years, or any other suitable expiration timeframe for a shortened lifespan mode”.  Indeed, none of these recitations provide any explanation or definition of how the claimed “lifespan mode may determine the expiration date”.
9.	Further, the Applicant’s Specification, ¶¶ [0007], [0023], [0041] and [0049] recite the phrase “Each of the different lifespan modes may determine a different expiration date”.  None of the recitations of this phrase throughout the Specification provide any specific indication of how a particular “lifespan modes may determine a specific expiration date”.
10.	In total, the Applicant’s Specification recites the phrase “lifespan mode” a total of 70 times throughout the written description.  None of these recitations provide any form of explanation or definition for how the claimed “lifespan mode may determine the expiration date”.

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 1, 3, 10, 12, 16-17 and 20 (As well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
13.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “lifespan mode” in claims 1, 3, 10, 12, 16-17 and 20 is referenced by the claim language to mean “may determine the expiration date” while the accepted meaning is “how long an organism or component of a machine may last in terms of a linear time scale”.  The phrase is indefinite because the specification does not clearly redefine the term.  
14.	For the purposes of examination, the claimed phrase “lifespan mode” will be interpreted as meaning that the expiration date for a credit or debit card is a variable or selectable parameter by the user of the card at the time of application for the transaction instrument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-12, 14-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more.
Analysis:
Step 1: Claims 1, 3, 5-12, 14-17 and 19-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims are directed to a machine (system), to a process (method) as well as to a product of manufacture (payment instrument).  The answer is YES.

Step 2A:  Claims 1, 3, 5-12, 14-17 and 19-20 recite a system, method and a product directed to the abstract idea to “reduce the risk of a coercive third party executing unauthorized transactions”, (Spec ¶ [0015]).  Further, in support of this abstract idea, (Spec ¶ [0028]) recites, “The factors may indicate a threshold level of risk of transactional coercion. Selection of the set of predetermined factors may leverage a machine-learning (ML)-based analysis to determine factors that indicate a threshold level of risk of transactional coercion”.  Thus, transaction fraud prevention and risk management, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 12, as representative, recites, “receiving, a request to initiate an account”, “generating and storing, account data”, “selecting a lifespan mode that is included in the account data”, “configuring, the account to be operable to initiate a transaction”,  “triggering an extension of the expiration date”, “performing the opt-in selection”, “manually as part of the request to initiate the account or “automatically indicate a threshold level of risk of transactional conversion”.  The steps represent a series of instructions for identifying and management of fraudulent transactions.  These steps contribute to “risk management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “computer device” (processor) configured for executing instructions, and a “central server” (memory) configured to generate and store account data associated with a transactional account.  
The memory is recited at a high level of generality (i.e. memory for storing account data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) used in computer applications.  In the instant application, Spec ¶ [0017] recites, “The central server may include a processor and a memory. The memory may be non-transitory. The system may include computer code (i.e., computer executable instructions). The code may be stored in the memory. The code may be configured to run on the processor. Running the code on the processor may implement some or all of the system elements and method steps”.
Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving, a request to initiate an account”, “generating and storing, account data”, “selecting a lifespan mode that is included in the account data”, “configuring, the account to be operable to initiate a transaction” and “triggering an extension of the expiration date”. are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 12 and 16 otherwise styled as a machine or product of manufacture, for example, are subject to the same analysis.  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12 and 16.   Furthermore, the dependent claims do not resolve the issues raised in the independent claims.  Claims are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 12 and 16.  Thus claims 1, 3, 5-12, 14-17 and 19-20 are not patent eligible     

Response to Arguments

18.	Rejections under 35 U.S.C. 112(b):
	With respect to the rejections at issue, Applicant’s arguments are not persuasive because the amended claim language does not sufficiently address the indefinite status of the claims.
The Applicant, citing SPEC ¶ [0023], asserts that “This precisely fits the definition provided by the Examiner, i.e., "how long an organism or component of a machine may last in terms of a linear time scale.”, (Remarks, page 10, ¶ 2).
In response, the Examiner respectfully disagrees because there remains no determination of the claimed “expiration date”.  Further, the Examiner notes that the phrase “Each of the different lifespan modes may determine a different expiration date”, but again, there is no support in the Applicant’s specification to describe how the claimed “expiration date”, is determined by the selection of the various lifespan mode.    The modified claim language does not define the claimed phrase “lifespan mode” and as such, the subject rejections are maintained.

19.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue, the Applicant, asserts that “The fact that the digital transactional system has the benefit of reducing the risk of a coercive third party executing unauthorized transactions does not support the Examiner's allegation that the claims are "directed to" an abstract idea., (Remarks, page 10, ¶ 11) through page 11, ¶ 1).
In response, the Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the 2019 PEG and the most recent Update dated October 2019. 
	Further, the Examiner respectfully disagrees with Applicant’s assertion that the idea of adding a digital component to the transactional system somehow removed the initially abstract idea of risk management.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments and amendments with respect to claims 1, 12 and 17 have been considered persuasive.  The Applicant’s assertion that “Rosano, Stone, and Kadaster do not show or suggest an opt-in selection of a safety lifespan mode is selected as the lifespan mode manually by an account user when the account user applies for the instrument”, is persuasive as there is no prior art to read upon the newly added claim limitations.   Accordingly, the subject prior art rejection is withdrawn.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laracey (US 20160217448 A1) discloses Systems, methods and apparatus for conducting payment transactions are provided. Pursuant to some embodiments, the payment transactions may be conducted between a consumer operating a mobile device and a merchant. 
Braski (US 20160117679 A1) discloses Responsive to a successful validation of the user by the at least one vendor, the wallet integration engine generates and transmits a message comprising payment information associated with the user to the at least one vendor. Further, the wallet integration server receives a notification confirming receipt of the payment information by the at least one vendor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698